DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15, 17, 19, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-9, 12, 16, and 18 of U.S. Patent No. 10834799. Although the PN US 10834799 discloses all the limitations as pointed below.

Current Application
PN US 10834799

With regards to claim 10. 
A vehicle lamp control apparatus comprising: 
a timing generator configured to detect a setting voltage, which is varied, in response to a battery status signal and generate a delay time by measuring a time in which the setting voltage reaches a reference voltage; 

a lamp control circuit configured to sequentially turn on light-emitting diode (LED) channels at an interval of the delay time.



See timing generator above.





With regards to claim 11. The vehicle lamp control apparatus of claim 10, 
further comprising an external module connected to the timing generator, wherein the timing generator detects the setting voltage varied according to a current of the external module.

With regards to claim 12. The vehicle lamp control apparatus of claim 11, 
wherein the external module includes at least one of a capacitor and a resistor.

With regards to claim 13. The vehicle lamp control apparatus of claim 12, 
wherein the timing generator adjusts the delay time according to at least one of a value of the capacitor, a value of the resistor, a level of the reference voltage, and an intensity of the current.



With regards to claim 14. The vehicle lamp control apparatus of claim 10, 


With regards to claim 15. The vehicle lamp control apparatus of claim 14, 
wherein the timing generator adjusts the delay time according to at least one of the PWM signal, the analog signal, and the level of the reference voltage.




With regards to claim 17. 
A vehicle lamp control apparatus comprising: 
a timing generator configured to detect setting voltages, which are varied, in response to a battery status signal and generate delay times by measuring a time in which each of the setting voltages reaches a reference voltage; 
a timing controller configured to generate a start signal using the battery status signal and at least one of the delay times and generate channel control signals using the start signal and the remaining delay times; and 

a constant current controller configured to turn on at least one of light- emitting diode (LED) channels in response to the start signal and to control sequential turn-on of the remaining LED channels in response to each of the channel control signals.










With regards to claim 19. The vehicle lamp control apparatus of claim 17, 
further comprising external modules connected to the timing generator, 
wherein the timing generator detects the setting voltages varied according to currents of the external modules, 

the timing generator adjusts each of the delay times according to at least one of a value of the capacitor, a value of the resistor, a level of the reference voltage, and an intensity of the current of each of the external modules.


With regards to claim 20. The vehicle lamp control apparatus of claim 17, 
wherein when a lamp control circuit includes a plurality of integrated circuits (ICs), at least one of the ICs sets the start signal to a time at which all the LED channels driven in the previous ICs are turned on.


1. 
A vehicle lamp control apparatus comprising: 
a timing generator configured to detect a setting voltage, which is varied, and measure a time in which the setting voltage reaches a level of a first reference voltage and a level of a second reference voltage to generate a first delay time and a second delay time; and 
a lamp control circuit configured to control sequential turn-on of light-emitting diode (LED) channels using the first delay time and the second delay time, 
wherein the timing generator receives a battery status signal and sets a first time from a time point at which the battery status signal is activated to a time point at which the setting voltage reaches the level of the second reference voltage as the first delay time. 


    5. The vehicle lamp control apparatus of claim 1, 
further comprising an external module connected to the timing generator, wherein the timing generator detects the setting voltage that is varied according to a current of the external module. 

    6. The vehicle lamp control apparatus of claim 5, wherein the external module includes at least one of a capacitor and a resistor. 


    7. The vehicle lamp control apparatus of claim 6, 
wherein the timing generator adjusts the first delay time and the second delay time according to at least one of a value of the capacitor, a value of the resistor, the levels of the first reference voltage and the second reference voltage, and an intensity of the current of the external module. 

    8. The vehicle lamp control apparatus of claim 1, wherein the timing generator detects the 


    9. The vehicle lamp control apparatus of claim 8, wherein the timing generator adjusts the first delay time and the second delay time according to at least one of the PWM signal, the analog signal, and the levels of the first reference voltage and the second reference voltage. 




   12.
 A vehicle lamp control apparatus comprising: 
a timing generator configured to detect setting voltages, which are varied, in response to a battery status signal and measure a time in which each of the setting voltages reaches a level of a first reference voltage and a level of a second reference voltage to generate delay times; 
a timing controller configured to generate a start signal using the battery status signal and at least one of the delay times and to generate channel control signals using the start signal and remaining delay times not used to generate the start signal; and 
a constant current controller configured to turn on at least one of light-emitting diode (LED) channels in response to the start signal and sequentially turn on the remaining LED channels in response to each of the channel control signals, 

wherein the timing generator sets a first time from a time point at which the battery status signal is activated to a time point at which a preset one of the setting voltages reaches a level of the second reference voltage as a first delay time. 


    

    16. The vehicle lamp control apparatus of claim 12, 
further comprising external modules connected to the timing generator, 
wherein the timing generator detects the setting voltages varied according to a current of each of the external modules, 

the timing generator adjusts each of the delay times according to at least one of a value of the capacitor, a value of the resistor, the levels of the first reference voltage and the second reference voltage, and an intensity of the current of each of the external modules. 

    18. The vehicle lamp control apparatus of claim 12, wherein when a lamp control circuit includes a plurality of integrated circuits (ICs), at least one of the ICs sets the start signal to a time at which all the LED channels driven in the previous ICs are turned on.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the claim recites term “the remaining delay times” which renders the claim indefinite, as there is a lack of antecedent basis for the term. In addition, it is unclear whether “the remaining delay time” is in reference to “the delay times not used to generate a start signal” or “the amount of time left in the delay time”
Regarding claims 18-20, the claims are rendered indefinite based upon dependency of indefinite claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuragi (US 20130200802 A1)

With regards to claim 1. Sakuragi disclose(s):
A vehicle lamp control apparatus (fig 17) comprising: 
a timing generator (see each of the resistor receiving rectified voltage in fig 17; see also comparators 1731-1734 and series resistors connected to bottom of LEDs in fig 17) configured to detect a first setting voltage (see voltage detected by 1731) and a second setting voltage (see voltage detected by 1732), which are varied (see variable resistor in annotated fig 17 below which involves variable voltage), and measure a time in which each of the first setting voltage 
a lamp control circuit (see transistors corresponding to each of the LEDs in fig 17) configured to control sequential turn-on of light- emitting diode LED channels using the first delay time and the second delay time (see sequential operation of transistors “driving SW device” based on corresponding delays in fig 15).


    PNG
    media_image1.png
    643
    533
    media_image1.png
    Greyscale


With regards to claim 5. Sakuragi disclose(s):
The vehicle lamp control apparatus of claim 1, 
wherein the timing generator detects the first setting voltage and the second setting voltage that are varied according to at least one of values of 

With regards to claim 6. Sakuragi disclose(s):
The vehicle lamp control apparatus of claim 5, 
wherein the timing generator adjusts the first delay time and the second delay time according to at least one of 

Claim(s) 10, 11, 14-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi  (US 20040178904 A1)

With regards to claim 10. Takeuchi disclose(s):
A vehicle lamp control apparatus (fig 1-7) comprising: 
a timing generator (16a-16e; fig 3) configured to detect a setting voltage (19), which is varied (see variation of voltage of the battery [0023]), in response to a battery status signal (11; fig 1) and generate a delay time by measuring a time in which the setting voltage reaches a reference voltage ([0023]; see also fig 4); 


With regards to claim 11. Takeuchi disclose(s):
The vehicle lamp control apparatus of claim 10, 
further comprising an external module (17; fig 3; [0030]) connected to the timing generator (16d), wherein the timing generator (16d) detects the setting voltage (19) varied according to a current of the external module (17).

With regards to claim 14. Takeuchi disclose(s):
The vehicle lamp control apparatus of claim 10, 
wherein the timing generator detects the setting voltage varied according to at least one of values of a 

With regards to claim 15. Takeuchi disclose(s):
The vehicle lamp control apparatus of claim 14, 
wherein the timing generator adjusts the delay time according to at least one of the 

With regards to claim 16. Takeuchi disclose(s):
The vehicle lamp control apparatus of claim 10, 
wherein the timing generator (16a-16e; fig 3) receives the battery status signal (19), which is activated when battery power supplied in conjunction with a turn signal (17) is .

Allowable Subject Matter
Claim(s) 7-9, and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 18, the prior art fails to teach or suggest a/an lamp control apparatus requiring:
wherein the timing generator receives the battery status signal, which is activated when battery power supplied in conjunction with a turn signal is stabilized, and provides the delay times to the timing controller in response to the battery status signal., in combination with the other limitations of the claim.
With regards to claim 7, the prior art fails to teach or suggest a/an lamp control apparatus requiring:
wherein the timing generator receives a battery status signal, which is activated when battery power supplied in conjunction with a turn signal is stabilized, and provides the first delay time and the second delay time to the lamp control circuit in response to the battery status signal, in combination with the other limitations of the claim.
With regards to claim 8, the prior art fails to teach or suggest a/an lamp control apparatus requiring:
further comprising: a switch circuit configured to supply battery power in response to a turn signal; and a converter configured to regulate the battery power supplied from the switch circuit and provide a predetermined voltage, which is obtained by regulating the battery power, to the LED channels, in combination with the other limitations of the claim.
With regards to claim 9, the prior art fails to teach or suggest a/an lamp control apparatus requiring:
wherein the lamp control circuit includes: a timing controller configured to generate a start signal using a battery status signal and the first delay time and generate a channel control signal using the start signal and the second delay time; and a constant current controller configured to turn on at least one of the LED channels in response to the start signal and sequentially turn on the remaining LED channels in response to the channel control signal, in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dvorzsak US 8398284 B1 – Abstract.
Janik US 20180103518 A1

    PNG
    media_image2.png
    383
    570
    media_image2.png
    Greyscale

Kennedy US 20200049534 A1
“The multicolored LED(s) 20 operates to indicate a charge level of the vehicle or vehicle battery or batteries, while the amber LED 22 operates to indicate a turn signal of the vehicle.”
JOHNSON US 20150241015 A1 [0058]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.